     Case 3:19-cv-01859-CAB-WVG Document 39 Filed 12/20/19 PageID.1321 Page 1 of 6


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JAVO BEVERAGE CO., INC.,                            Case No.: 19-CV-1859-CAB-WVG
12                                        Plaintiff,
                                                           NOTICE AND ORDER FOR
13     v.                                                  (1) EARLY NEUTRAL
                                                           EVALUATION CONFERENCE,
14     CALIFORNIA EXTRACTION
                                                           (2) CASE MANAGEMENT
       VENTURES, INC.; and STEPHEN
15                                                         CONFERENCE, AND
       COREY,
                                                           (3) TELEPHONIC STATUS
16                                     Defendants.         CONFERENCE
17
18
19             IT IS HEREBY ORDERED that an Early Neutral Evaluation (“ENE”) of your case
20    and Case Management Conference (“CMC”) will be held on February 10, 2020, at 2:00
21    P.M., before United States Magistrate Judge William V. Gallo, Edward J. Schwartz U.S.
22    Courthouse, 221 West Broadway, Second Floor, San Diego, California. The attorneys and
23    parties are to alert chambers of their arrival via the call button in the second-floor elevator
24    lobby.
25
26
27
28

                                                       1
                                                                                 19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 39 Filed 12/20/19 PageID.1322 Page 2 of 6


 1             Additionally, on January 30, 2020, beginning at 8:15 A.M., the Court will hold an
 2    attorneys-only telephonic status conference with each party separately.1 The purpose of
 3    this confidential, off-the-record teleconference is for the Court’s benefit in assessing each
 4    party’s concerns, challenges, and whether the Court can assist in alleviating these. On or
 5    before January 24, 2020, each attorney intending to participate shall lodge, via electronic
 6    mail addressed to efile_Gallo@casd.uscourts.gov, (1) the name of each attorney who will
 7    participate and (2) a telephone number at which each attorney may be reached directly
 8    without fail at the time of the conference.
 9        I.        EARLY NEUTRAL EVALUATION CONFERENCE
10             The following are mandatory guidelines for the parties preparing for the ENE
11    Conference.
12             1.    Purpose of Conference
13             The purpose of the ENE is to permit an informal discussion between the attorneys,
14    parties and the settlement judge of every aspect of the lawsuit in an effort to achieve an
15    early resolution of the case. All conference discussions will be informal, off the record,
16    privileged and confidential. Counsel for non-English speaking parties is responsible for
17    arranging for the appearance of an interpreter at the conference.
18             2.    Personal Appearance of Parties Required
19             All parties, adjusters for insured defendants, and other representatives of a party
20    having full and complete authority to enter into a binding settlement, and the principal
21    attorneys responsible for the litigation, must be present in person and legally and factually
22    prepared to discuss settlement of the case. See S.D. Cal. Civ. L. R. 16.1(c).
23
24
25
26
      1
27     The Court will contact the first party and proceed to contact the remaining parties one at
      a time. Each call may be short or lengthy. Counsel are required to be available for the
28    Court’s call beginning at the appointed time and remain available until they are called.

                                                    2
                                                                                19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 39 Filed 12/20/19 PageID.1323 Page 3 of 6


 1          3.     Full Settlement Authority Required
 2          In addition to counsel who will try the case, a party or party representative with full
 3    settlement authority2 must be present for the conference. In the case of a corporate entity,
 4    an authorized representative of the corporation who is not retained outside counsel must be
 5    present and must have discretionary authority to commit the company to pay an amount up
 6    to the amount of the plaintiff’s prayer (excluding punitive damage prayers). The purpose
 7    of this requirement is to have representatives present who can settle the case during the
 8    course of the conference without consulting a superior.
 9          Unless there are extraordinary circumstances, persons required to attend the
10    conference pursuant to this Order will not be excused from personal attendance. After
11    conferring with opposing counsel, requests to be excused from attendance for extraordinary
12    circumstances shall be made in writing at least one week before the conference. Failure to
13    appear at the ENE conference will be grounds for sanctions.
14          4.     Settlement Proposal and Response Required
15          No later than January 10, 2020, Plaintiff(s) shall submit to Defendant(s) a written
16    settlement proposal. No later than January 17, 2020, Defendant(s) shall submit a
17    response to Plaintiff(s)’ settlement proposal. All parties shall be prepared to address in
18
19
20
21
      2
        “Full authority to settle” means that the individuals at the settlement conference must be
22    authorized to fully explore settlement options and to agree at that time to any settlement
23    terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
      648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
24    change the settlement position of a party. Pitman v. Brinker Intl., Inc., 216 F.R.D. 481,
25    485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
      authority to attend the conference includes that the person’s view of the case may be altered
26    during the face to face conference. Id. at 486. A limited or a sum certain of authority is
27    not adequate. The person with full settlement authority must be able to negotiate a
      settlement without being restricted by any predetermined level of authority. Nick v.
28    Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                    3
                                                                                19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 39 Filed 12/20/19 PageID.1324 Page 4 of 6


 1    their ENE Statements, and discuss at the ENE conference, the settlement proposal and
 2    response.
 3          5.     ENE Statements Required
 4          In accordance with the Court’s Chambers Rules, each party shall exchange its
 5    settlement Statement with all opposing parties. Additionally, in accordance with the
 6    Court’s Chambers Rules, each party shall submit a confidential or non-confidential
 7    Statement to the Court. Both the exchange of Statements between the parties and
 8    submissions of Statements to the Court shall occur on or before January 21, 2020. The
 9    Statement each party submits directly to the chambers shall be five pages or less and shall
10    outline the nature of the case, the claims, the defenses, and the parties’ positions regarding
11    settlement of, and attempts to settle the case. All Statements must comply with the
12    Court’s Chambers Rules.
13          The parties shall meet and confer in good faith prior to the ENE Conference, and
14    verify that they have done so in their respective ENE Conference statements, outlining the
15    substance of their discussions and negotiations.
16          6.     Time Allotted
17          The Court generally allots two hours for ENEs. Counsel should be prepared to be
18    succinct and to the point. Requests for additional time must be made in writing in the
19    party’s ENE statement, accompanied by a short explanation.
20          7.     New Parties Must Be Notified by Plaintiff’s Counsel
21          Plaintiff’s counsel shall give notice of the ENE Conference to all parties responding
22    to the Complaint after the date of this Notice.
23          8.     Requests to Continue an ENE Conference
24          Civil Local Rule 16.1(c) requires that an ENE take place within 45 days of the filing
25    of the first answer. Requests to continue ENE conferences are rarely granted. Counsel
26    seeking to reschedule an ENE must first confer with opposing counsel. The Court will
27    consider formal, written ex parte requests to continue an ENE conference when
28    extraordinary circumstances exist that make a continuance appropriate. In and of itself,

                                                    4
                                                                                 19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 39 Filed 12/20/19 PageID.1325 Page 5 of 6


 1    having to travel a long distance to appear at the ENE conference is not an extraordinary
 2    circumstance. Absent extraordinary circumstances, requests for continuances of the
 3    ENE conference will not be considered unless submitted in writing no less than seven
 4    calendar days prior to the scheduled conference, and only after conferring with
 5    opposing counsel.
 6              Please refer to the undersigned’s Chambers Rules for additional guidance regarding
 7    the areas which must be addressed in the request.
 8              The parties shall be prepared to engage in good faith settlement discussions with the
 9    Court and opposing parties during the ENE Conference. Failure to engage in good faith
10    settlement discussions may result in the imposition of sanctions.
11        II.      CASE MANAGEMENT CONFERENCE
12              If the case does not settle at the ENE, the parties shall be prepared for an in-person
13    Case Management Conference immediately upon completion of the ENE. Accordingly,
14    the Court issues the following orders:
15              1. The Rule 26(f) conference shall be completed before January 8, 2020;
16              2. The date of initial disclosure pursuant to Rule 26(a)(1)(A)-(D) shall occur before
17                 January 10, 2020; and
18              3. A joint discovery plan shall be lodged with Magistrate Judge Gallo on or before
19                 January 21, 2020.3
20              Questions regarding this case may be directed to the undersigned’s Research
21    Attorney at (619) 557-6384. Please consult the undersigned’s Chambers Rules, which are
22    ///
23    ///
24    ///
25
26
27    3
        Counsel shall review the undersigned’s Chambers Rules for guidance on completing the
      proposed discovery plan. Counsel are further advised to consult the Chambers Rules of
28    the District Judge assigned to this case for case timeline preferences, if any.

                                                       5
                                                                                   19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 39 Filed 12/20/19 PageID.1326 Page 6 of 6


 1    available on the Court’s website, before contacting chambers with any questions.
 2          IT IS SO ORDERED.
 3    Dated: December 19, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                                                            19-CV-1859-CAB-WVG
